                       Case 1:14-cv-00617-PAC Document 180 Filed 10/09/20 Page 1 of 2


                                                            LAW OFFICES OF
WILLIAM L. JUSKA, JR.
JAMES L. ROSS*                               FREEHILL HOGAN & MAHAR LLP                                              NEW JERSEY OFFICE
                                                                                                            103 EISENHOWER PARKWAY, SUITE 400
ERIC E. LENCK                                                80 PINE STREET                                         ROSELAND, N.J. 07068
JOHN J. WALSH*                                                                                                    TELEPHONE (973) 623-5514
PETER J. GUTOWSKI                                     NEW YORK, N.Y. 10005-1759                                    FACSIMILE (973) 623-3813
WAYNE D. MEEHAN*
DON P. MURNANE, JR.                                       TELEPHONE (212) 425-1900                                      ___________
THOMAS M. RUSSO
THOMAS M. CANEVARI†                                         FACSIMILE (212) 425-1901                               CONNECTICUT OFFICE
MICHAEL FERNANDEZ*                                                                                                246 MARGHERITA LAWN
JOHN F. KARPOUSIS*                                        E-MAIL: reception@freehill.com                          STRATFORD, CT 06615
WILLIAM J. PALLAS*                                                                                               TELEPHONE: (203) 921-1913
GINA M. VENEZIA
                                                                 www.freehill.com                                 FACSIMILE (203) 358-8377
JUSTIN T. NASTRO*
MANUEL A. MOLINA                                                                                                         ___________
DANIEL J. FITZGERALD*†                                       October 2, 2020
BARBARA G. CARNEVALE*                                                                                                  OF COUNSEL
ERIC J. MATHESON*                                                                                                 GEORGE B. FREEHILL
MICHAEL D. TUCKER*◊
                                                                                                                  PATRICK J. BONNER*
RYAN BYRNES*
                                                                                                                  MARK F. MULLER
WILLIAM H. YOST*
                                                                                                                  HILARY K. JONCZAK‡
J. TANNER HONEA*ᶺ
YAAKOV U. ADLER
                                                                                                              ‡ ADMITTED IN FLORIDA ONLY. PRACTICE
MICHAEL J. DEHART                                                                                            LIMITED TO FEDERAL ADMINISTRATIVE LAW
ADAM DEITZ†
MATTHEW J. PALLAY*
CODY KING                                                                                               FHM Ref: 12-14/JJW
* ALSO ADMITTED IN NEW JERSEY
† ALSO ADMITTED IN CONNECTICUT

  ALSO ADMITTED IN WASHINGTON, D.C.
 ALSO ADMITTED IN LOUISIANA
◊ ALSO ADMITTED IN PENNSYLVANIA
                                                                                       10/9/2020
ᶺ ALSO ADMITTED IN TEXAS
                                                                                       The pending motions are marked off the
                                                                                       calendar. The matter has been settled but
        Via ECF
                                                                                       Bouchard has declared bankruptcy. SO
        Honorable Paul A. Crotty
                                                                                       ORDERED.
        United States District Court
        Southern District of New York
        500 Pearl Street, Courtroom 11D
        New York, NY 10007-1312

                                  Re:   Power Authority of the State of New York
                                        v. The Tug M/V Ellen S. Bouchard, et al.,
                                        U.S.D.C., S.D.N.Y., No. 14-cv-0617 (PAC)

                                        In re Bouchard Transp. Co., Inc., et al.,
                                        U.S.D.C., S.D.N.Y. No. 14-cv-1262 (PAC)

                                        Power Authority of the State of New York
                                        v. The Tug M/V Ellen S. Bouchard, et al.,
                                        U.S.D.C., S.D.N.Y., No. 14-cv-4462 (PAC)
                                        -------------------------------------------------------

        Dear Judge Crotty:

                We represent the Bouchard entities involved in the captioned litigation. Counsel for Cable
        Interests wrote to the Court on September 25th advising that the parties had reached a settlement
        and indicating that the parties intended to submit a proposed Consent Order for the Court’s
        consideration. The settlement has been paid, but since the filing of Cable Interests’ September
        25th letter, the Bouchard entities involved in this case have filed for bankruptcy protection
        pursuant to Chapter 11 in the United States Bankruptcy Court for the Southern District of Texas.
        Based on the automatic stay, we are unable to file the consent order at this time.
          533610.1
           Case 1:14-cv-00617-PAC Document 180 Filed 10/09/20 Page 2 of 2




       We will monitor the bankruptcy proceedings and advise the Court of any changes in status.

                                    Respectfully submitted,
                                    FREEHILL HOGAN & MAHAR LLP


                                    (IV ?--Q'- i-A-
                                    Wayne D. Meehan

WDM:ac




                                               2
533610.1
                          FREEHILL, HOGAN & MAHAR LLP
